DETAILED ACTION
	In Reply filed on 09/15/2022, claims 1-10 are pending. Claims 1 and 9 are currently amended. No Claim is canceled, and no claim is newly added. Claim 10 was previously withdrawn. Claims 1-9 are considered in this Office Action. 

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Election/Restriction
Applicant’s election without traverse of Group I (claims 1-9) in the reply filed on 04/14/2022 is acknowledged.

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
Claims 1-7 and 9 are rejected under 35 U.S.C. 103 as being unpatentable over Nakagawa (US 20160223919 A1) in view of Hamaya et al. (US 20170210036 A1, hereinafter Hamaya), Yamazaki et al. (US 20160271845 A1, hereinafter Yamazaki), and Suzuki et al. (US 20120090489 A1, hereinafter Suzuki). 
Regarding claim 1, Nakagawa teaches an imprint system (imprint apparatus 1) comprising: 
an imprint apparatus 1 configured to perform a second imprint process of bringing a mold (a mold 7 with a pattern region 7a) into contact with an imprint material 14 on a shot region 12 of a substrate 11 to form a pattern of the imprint material (¶ [0019]; FIGURE 1); and
a controller (control unit 6) configured to control a second imprint condition that is an imprint condition of the second imprint process (¶ [0021], ¶ [0056]: a control unit 6 includes a computer comprising a CPU and a memory and controls an imprint process; ¶ [0033]-¶ [0053]: alignment process; FIGURES 1, 2; of note, the structural elements of the control unit 6 is the same or a functional equivalent of the one disclosed in the Instant Specification (see above for the claim interpretation under 35 USC 112(f)), 
wherein the controller 6 corrects the second imprint condition based on an overlay state between the pattern formed on the shot region by the second imprint process (at least one of the pattern region 7a) and the shot region (claim 1, 11; ¶ [0033]-¶ [0053]: alignment process; FIGURES 3A-B, 4A-B, 5A-B; of note, although Nakagawa does not explicitly discloses that “at least one of the pattern region (of the mold)” is the pattern formed on the shot region by the second imprint process, it is obvious to one of ordinary skill in the art that the “at least one of the pattern region” is a direct and/or indirect reflection of the pattern formed on the shot region by the imprinting process when “the at least one of the pattern region is determined to bring a shape of the pattern region and a shape of the shot region close to each other (i.e., imprinting process)” as recited in claims 1 and 11 of Nakagawa).
However, Nakagawa does not specifically teach that the imprint system comprises 
(1) a replica mold manufacturing apparatus configured to manufacture a replica mold which is a replica of a master mold by performing a first imprint process of bringing the master mold into contact with an imprint material on a blank mold to form a pattern of the imprint material; and 
(2) a controller, including a memory and a processor, configured to control a first imprint condition that is an imprint condition of the first imprint process; 
(3) the second imprint process with the imprint apparatus is performed using the replica mold manufactured by performing the first imprint process with the replica mold manufacturing apparatus, and 
(4) the controller corrects the first imprint condition of the replica mold manufacturing apparatus, to be used in a manufacture of a next replica mold based on the overlay state. 
Hamaya teaches a mold replicating method for replicating a master mold (mold) by forming a pattern of the master mold on a substrate, an imprint apparatus (abstract, ¶ [0002]). A mold produced by the electron beam drawing apparatus serves as a master mold, and the replication of the mold (replica mold) is produced by using the imprint techniques, and this replication by the imprint techniques enables greatly improve the productivity and cost of the mold, and upon replicating the mold, it is important to correctly transfer the fine structure of the mold (master mold) to a substrate (¶ [0006]). The imprint apparatus 1 is used in the manufacture of a semiconductor device serving as an article and used in the replication of the mold, shapes an imprint material 3 (uncured resin) applied to a substrate 2 serving as a substrate to be processed by a mold 4, and forms a pattern on the substrate 2, and a replica mold that is a replication of the master mold (original mold) is produced by transferring a pattern of the mold onto the substrate, where the master mold serves as the mold, by using the imprint apparatus 1 (¶ [0016]; FIGURE 1). The imprint apparatus 1 comprises a control unit 12, and the control unit 12 can control the operation and adjustment of each component included in the imprint apparatus 1 (¶ [0017], ¶ [0024]). The control unit 12 is configured by, for example, a computer, connected to each component of the imprint apparatus 1 via a line, and can execute the control of each component in accordance with a program and the like (¶ [0024]) (of note, it is obvious to one of ordinary skill in the art that the computer comprises a memory and a processor). As shown in a flowchart illustrating an imprint process, the control unit 12 determines conformance of a pattern obtained on a substrate and feedbacks to correct the imprinting process until the shape between the pattern portion 14 (i.e., master mold) and the pattern formed on the substrate 2 (i.e., replica mold) falls within the standard values (i.e., the controller corrects the first imprint condition as recited in claim 1) (¶ [0033]; FIGURE 2). 
Therefore, it would be obvious to one of ordinary skill in the art at the time of filing invention to modify the imprinting system of Nakagawa to further include another unit of an imprint apparatus as a mold replicating apparatus and to use a replica mold manufactured therefrom as a mold of a later imprint process as taught by Hamaya in order to yield known results or a reasonable expectation of successful results of obtaining improved productivity of imprinted articles with low cost (Hamaya: derived from ¶ [0005]). 
Thus, Modified Nakagawa teaches that the controller corrects the first imprint condition based on the measurement of a replica mold and the determination of the shape of the replica mold (Hamaya: ¶ [0032]-¶ [0033]; FIGURE 2) and corrects the second imprint condition based on an overlay state between “at least one of the pattern region” of the replica mold (i.e., the pattern formed on the shot region, as recited in claim 1, see above) and the shot region by the second imprint process (Nakagawa: claim 1, 11; ¶ [0033]-¶ [0053]). However, modified Nakagawa does not specifically teach that the controller corrects the first imprint condition (i.e., replica mold manufacturing condition) based on the overlay state (i.e., imprinted article manufacturing condition in the use of the replica mold). 
Yamazaki teaches an imprint system 10 comprising a plurality of imprint apparatuses 100 configured to perform an imprint process and a control unit (host server 200, library 300, and generation server 400) configured to, when the mold used by a first processing unit is used by a second processing unit, control the second processing unit, based on a difference in condition for the imprint process between the first and second processing units (abstract, ¶ [0023]-¶ [0028]; FIGURE 1). The control unit is formed from a computer including a CPU and memory (¶ [0025]- ¶ [0027], ¶ [0043], ¶ [0115]). Each of the plurality of imprint apparatuses 100 has a function 10 a of transmitting information concerning imprint process conditions and the state of the imprint apparatus 100 to the host server 200 (¶ [0024]), and the host server 200 has a function 10 b of transmitting a map used for an imprint process, which is suitable for the imprint process, to the imprint apparatus 100, a function 10 c of referring to maps managed by the library 300, and a function 10 e of transmitting a job to instruct the generation of a new map and information necessary for the generation of the map to the generation server 400 (¶ [0025]). 
Suzuki teaches a nanoimprint method (abstract). An embodiment of the method includes the following steps: 
(1) a step of performing nanoimprinting by use of master template (i.e., master mold) to produce a first sub-template (i.e., a first replica) (step a), 
(2) a step of performing nanoimprinting on a wafer by use of the first sub-template and measuring alignment deviation (i.e., overlay state) of a pattern (i.e., a pattern formed by the second imprint process) formed on the wafer (steps b and c), and 
(3) a step of producing a second sub-template (a next replica) by nanoimprinting by use of the first sub-template (i.e., a first replica) (step d) (¶ [0045]- ¶ [0051]; FIGURE 8). 
Although Suzuki does not explicitly disclose that the second sub-template (i.e., produced by step d, which is the same as the one of “a next replica mold” as recited in claim 1 line 16) is produced by the use of the first sub-template (i.e., the same as “a replica mold” as recited in claim 1 line 3) instead of the master template, it would be obvious to one of ordinary skill in the art to produce the second sub-template in use of the master template by correcting alignment deviation because it is the use of known technique (i.e., step d) to improve similar devices/process using a replica mold manufacturing apparatus and an imprint apparatus process for nanoimprinting process and in in the same way of obtaining a pattern with a minimum overlay alignment deviation (derived from ¶ [0013]).  
Therefore, it would be obvious to one of ordinary skill in the art at the time of filing invention to modify the imprint system of modified Nakagawa to further include a host server controller having a function of receiving information concerning an imprint process condition from an imprint apparatus and a function of transmitting an imprint condition, processed through library and generation server, to the imprint apparatus and/or another imprint apparatus as taught by Yamazaki, and to further feedback the overlay state of the imprint pattern to the replica mold manufacturing system as taught by Suzuki, in order to yield known results or a reasonable expectation of successful results of obtaining improved productivity in the imprint process with a minimum overlay alignment deviation of a nanoimprint pattern (Yamazaki; derived from ¶ [0007]; Suzuki: derived from ¶ [0013]). 
Regarding claim 2, modified Nakagawa teaches that the controller (Nakagawa: ¶ [0031]: control unit 6; Hamaya: ¶ [0017]: control unit 12; Yamazaki: ¶ [0024]: host server 200) sets the second imprint condition such that the overlay state falls within an allowable range under a constraint condition regarding extrusion of the imprint material from the shot region in the second imprint process (Nakagawa: ¶ [0039]-¶ [0043]: the pressurization unit 18 which deforms the pattern region 7 a by applying a force to the mold 7; FIGURES 1, 2, 3A-B), and corrects the first imprint condition such that the overlay state falls within the allowable range without the constraint condition (Hamaya: ¶ [0029]-¶ [0030], ¶ [0033]: mold shape correction mechanism 10 applies a force to the mold 4 based on the determination of step S108, and the shape difference information after deformation is determined in step S115, and the information is feedbacked to the imprint process in step S116; Yamazaki: abstract, ¶ [0023]-¶ [0028], ¶ [0031]-¶ [0032]: a control unit comprising a host server controls a second processing unit based on the information feedbacked from a first processing unit, and a transmitted imprint condition makes the dimension of imprint material patterns formed by molds fall within an allowable range). 
Thus, modified Nakagawa teaches all the claimed limitations, and the motivation to combine applied to claim 1 equally applies here. 
Regarding claim 3, modified Nakagawa teaches that the first imprint condition includes a pressing force of the master mold with respect to the imprint material on the blank mold upon bringing the master mold into contact with the imprint material on the blank mold (Hamaya: ¶ [0029]-¶ [0030]: mold shape correction mechanism 10 applies a force to the mold 4), and the second imprint condition includes a pressing force of the replica mold with respect to the imprint material on the substrate upon bringing the replica mold into contact with the imprint material on the substrate (Nakagawa: ¶ [0041], ¶ [0043]: the pressurization unit 18 which deforms the pattern region 7 a by applying a force to the mold 7). Thus, modified Nakagawa teaches all the claimed limitations, and the motivation to combine applied to claim 1 equally applies here. 
Regarding claim 4, modified Nakagawa teaches that the first imprint condition includes an inclination amount between the master mold and the blank mold (Hamaya: ¶ [0020]: mold drive mechanism 16 having a tilt function for correcting the tilt of the mold 4; ¶ [0021]: stage drive mechanism 20 having a tilt function for correcting the tilt of the substrate 2), and the second imprint condition includes an inclination amount between the replica mold and the substrate (Nakagawa: ¶ [0024]: mold driving unit 16 having a tilt function for correcting the tilt of the mold 7; ¶ [0025]: stage driving unit 20 having a tilt function for correcting the tilt of the substrate 11). Thus, modified Nakagawa teaches all the claimed limitations, and the motivation to combine applied to claim 1 equally applies here.
Regarding claim 5, modified Nakagawa teaches that (A) the master mold 4 is configured to deform into a convex shape toward the blank mold (substrate 2) by a pressure applied to a first space (cavity 42 on mold 4) which is a space on a side of the master mold 4 opposite to a pattern region thereof (Hamaya: ¶ [0049]: the pressure adjustment device, for example, sets the pressure in the space higher than that in the outside of the space upon contacting the mold 4 and the imprint material 3 on the substrate 2, and accordingly, the pattern portion 14 can be convexly deflected toward the substrate 2 and can contact the imprint material 3 with the pattern portion 14 from the center; FIGURE 5), and (B) the first imprint condition includes the pressure applied to the first space (cavity 42 on a mold 4) (Hamaya: ¶ [0049]; FIGURE 5). 
Although modified Nakagawa does not explicitly teach that (1) the replica mold is configured to deform into a convex shape toward the substrate by a pressure applied to a second space which is a space on a side of the replica mold opposite to a pattern region thereof, and (2) the second imprint condition includes the pressure applied to the second space, it would be obvious to one of ordinary skill in the art to modify the imprint apparatus of Nakagawa to further configured to function of (A) and (B) as taught by Hamaya in order to obtain known results or a reasonable expectation of successful results of improved conformity of imprinted articles by contacting a patterned portion of a mold with an imprint material on a substrate from the center (Hamaya: derived from ¶ [0049]).
Regarding claim 6, modified Nakagawa teaches that the replica mold manufacturing apparatus comprises a first shape correcting unit configured to correct a shape of the master mold by applying a force to a side surface of the master mold, and the first imprint condition includes the force applied to the side surface of the master mold by the first shape correcting unit (Hamaya: ¶ [0024]: control unit 12 controls the operation of the mold shape correction mechanism 10; ¶ [0029]-¶ [0030], ¶ [0033]: mold shape correction mechanism 10 applies a force to the mold 4 based on the shape difference information of the pattern to deform the pattern portion 14; FIGURES 1, 2). Modified Nakagawa teaches that the imprint apparatus comprises a second shape correcting unit configured to correct a shape of the replica mold by applying a force to a side surface of the replica mold, and the second imprint condition includes the force applied to the side surface of the replica mold by the second shape correcting unit (Nakagawa: ¶ [0041], ¶ [0043], ¶ [0048], ¶ [0049], ¶ [0050]: the pressurization unit 18 which deforms the pattern region 7 a by applying a force to the mold 7, and control unit 6 controls the operation of the pressurization unit 18; FIGURES 1, 2, 3A-B). Thus, modified Nakagawa teaches all the claimed limitations, and the motivation to combine applied to claim 1 equally applies here.
Regarding claim 7, modified Nakagawa teaches that the controller (Nakagawa: ¶ [0031]: control unit 6; Hamaya: ¶ [0017]: control unit 12; Yamazaki: ¶ [0024] host server 200) holds, in advance, data representing a relationship between the first imprint condition and the overlay state, and corrects the first imprint condition based on the data (Nakagawa: ¶ [0038]: in step S101, the control unit 6 obtains shape information of the pattern region 7 a on the mold and the shot region 12 on the substrate; ¶ [0048]: deformation amount information is represented by a database (i.e., the information obtained in advance), function, or the like, and it is possible to obtain the relationship between the driving amount of the pressurization unit 18 and the deformation amount of the pattern region 7a by, for example, deformation analysis of the mold 7 at the time of driving of the pressurization unit 18 can be performed in a simulation, an experiment using a dummy substrate, or the like; Hamaya: ¶ [0033]: correcting the first imprint condition based on the feedbacked shape difference information; FIGURE 2; Yamazaki: abstract, ¶ [0023]-¶ [0028]; FIGURE 1). Of note, in a feedbacked control system of modified Nakagawa, in the use of the data obtained from a prior imprint process or by a measurement, a simulation, an experiment, or the like, the control system performs corrections of a later printing process. Thus, modified Nakagawa teaches all the claimed limitations, and the motivation to combine applied to claim 1 equally applies here.
Regarding claim 9, modified Nakagawa teaches all the claimed limitations as shown above in the paragraphs of regarding claim 1, including the replica mold manufacturing apparatus comprising a receiving unit (Yamazaki; ¶ [0023]: host server 200; FIGURE 1; Suzuki: ¶ [0054]- ¶ [0057], FIGURE 8). The motivation to combine applied to claim 1 equally applies here. 
Claim 8 is rejected under 35 U.S.C. 103 as being unpatentable over Nakagawa, Hamaya, and Yamazaki as applied to claims 1 and 7, and further in view of Hayashi (US 20130056903 A1). 
	Regarding claim 8, modified Nakagawa teaches all the claimed limitations, as applied to claim 7, but does not specifically teach that the data includes data representing the relationship for each type of the master mold, and the controller acquires information on the type of the master mold and corrects the first imprint condition in accordance with an imprint condition corresponding to the type acquired from the data.
Hayashi teaches that teaches an imprint apparatus that performs an imprint process in which an imprint material on a substrate is molded with a mold to form a pattern on the substrate, and the apparatus 100 including a controller 190 configured to control the imprint process to form a predetermined layer on the substrate with a target layer, which is formed on the substrate, used as an alignment reference, wherein the controller is configured to select a mold M from a plurality of molds (for example, M00 to M09) prepared for the predetermined layer, such that an overlay error between the target layer and the predetermined layer falls within a tolerance (abstract; ¶ [0017]-¶ [0019]: imprint apparatus; ¶ [0023]; FIGURES 1, 2A-C). The control unit 190 includes, for example, a CPU and memory and controls the overall imprint apparatus 100 (each unit of the imprint apparatus 100) (¶ [0029]; of note, the structural elements of the control unit 190 is the same or a functional equivalent of the one disclosed in the Instant Specification (see above for the claim interpretation under 35 USC 112(f)). The pattern shape information of each of a plurality of molds M00 to M09 is stored in a storage unit (¶ [0022]-¶ [0023]; FIGURES 2A-C). When a certain mold having a shape close to a target mold is selected, the pattern shape information stored in the storage unit is referred to for the imprint process (¶ [0031]-¶ [0034]; FIGURE 3). Although Hayashi teaches that the plurality of molds is replica molds (¶ [0021]-¶ [0022]), it is obvious to one of ordinary skill in the art that the plurality of replica molds would be considered as a plurality of master molds in a mold replicating imprint apparatus, for example, the mold replicating imprint apparatus 1 of modified Nakagawa (Hamaya: FIGURE 1). 
Therefore, it would be obvious to one of ordinary skill in the art at the time of filing invention to modify the controller of modified Nakagawa to further include a database of pattern shape information of a plurality of (master) molds and to use the information in controlling an imprint process as taught by Hayashi in order to obtain known results or a reasonable expectation of successful results of improving the conformity of imprinted replica molds and final imprinted articles (Hayashi: derived from ¶ [0007]). Also, of note, the control unit(s) of modified Nakagawa is the same or a functional equivalent of the one disclosed in the Instant Specification (Nakagawa: ¶ [0021], ¶ [0056]; Hamaya: ¶ [0024]; Yamazaki: ¶ [0025], ¶ [0115]; Hayashi: ¶ [0029]) (see above for the claim interpretation under 35 USC 112(f)). 

Response to Arguments
Applicant’s arguments with respect to claims 1 and 9 have been considered but are moot because the new ground of rejection does not rely on any reference applied in the prior rejection of record for any teaching or matter specifically challenged in the argument.

Conclusion
	THIS ACTION IS MADE FINAL.  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the mailing date of this final action. 

Any inquiry concerning this communication or earlier communications from the examiner should be directed to INJA SONG whose telephone number is (571)270-1605. The examiner can normally be reached Mon. - Fri. 8 AM - 5 PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Xiao (Sam) Zhao can be reached on (571)270-5343. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.



/INJA SONG/Examiner, Art Unit 1744                                                                                                                                                                                                        
/LEITH S SHAFI/Primary Examiner, Art Unit 1744